Exhibit 12.1 Ratio of Earnings to Fixed Charges Great Lakes Dredge & Dock Corporation (dollars in thousands) Pretax income (loss) from continuing operations (1) $ ) Fixed charges Capitalized Interest — — ) ) ) Distributed income of equity investees — $ Fixed charges: Interest expense and amortized deferred financing costs $ Estimated interest expense in operating leases Preference security dividend requirements — Total fixed charges $ Ratio of earnings to fixed charges (2) (1)Before adjustment for noncontrolling interests in consolidated subsidiaries and income (loss) from equity investees. (2)The Company had deficiencies of earnings to fixed charges of approximately $5,862 for the year ended December 31, 2015.
